DETAILED ACTION
This communication is responsive to the application, filed February 27, 2020.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on February 27, 2020 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al. (US 8,694,700 B1) in view of Pawar et al. (US 9,740,702 B2).

As per claim 1:  A method, comprising: 
receiving an IO stream from a source; 
preparing to distribute the IO stream to a first target as a first IO stream and a second target as a second IO stream, the IO stream including a plurality of IOs; 
Natanzon discloses [Fig. 1; 72-82] receiving and preparing an I/O stream from a source to a plurality of target devices.
storing a delta marker that identifies whether the plurality of IOs have been distributed to both the first target and the second target; 
Natanzon discloses [169] a delta market stream contains the locations that may be different between the latest I/O data which arrived to the remote side and the latest I/O data which arrived at the local side.  In particular, the delta marking stream includes metadata of the differences between the source side and the target side.
detecting an issue with the first target such that distribution to the first target is affected; and resolving the issue using the delta marker and data stored at the second target, wherein the first target is one of a primary storage and a secondary storage and the second target is the other of the primary storage and the secondary storage.
Natanzon discloses [196] the ORS splitter includes a protection bitmap, which includes a bit for every track.  When the ORS splitter fails to send the I/O to the other device, the ORS session will fail and all I/Os will be tracked in the protection bitmap.  The I/Os to LUN A will continue to be served with no disruption.  Natanzon further discloses [Fig. 22; 265-267] reading data based on the delta marker stream and copying the data to the secondary storage.  The stream can be recovered from either the primary storage or the secondary storage based on a DPA failure.
sending the first IO stream to the first target in a first manner and sending the second IO stream to the second target in a second manner that is different from the first manner;
Natanzon discloses sending a plurality of IO streams to a plurality of targets, but fails to explicitly disclose sending the IO streams in a different manner.  Pawar discloses a similar method, which further teaches [58] in some cases, copying a secondary copy in a different storage device which is different from at least one previous stored copy.  A secondary copy can be stored in a format that is different than the primary data format.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Natanzon with that of Pawar.  One would have been motivated to send IO streams in different manners because it allows to create different formats of the data [Pawar; 58].

As per claim 2:  The method of claim 1, further comprising resolving the issue without disrupting the source for the data.
Natanzon discloses [196] the ORS splitter includes a protection bitmap, which includes a bit for every track.  When the ORS splitter fails to send the I/O to the other device, the ORS session will fail and all I/Os will be tracked in the protection bitmap.  The I/Os to LUN A will continue to be served with no disruption.

As per claim 3:  The method of claim 1, further comprising continuing to distribute lOs from the source to the second target while resolving the issue with the first target.  
Natanzon discloses [196] the ORS splitter includes a protection bitmap, which includes a bit for every track.  When the ORS splitter fails to send the I/O to the other device, the ORS session will fail and all I/Os will be tracked in the protection bitmap.  The I/Os to LUN A will continue to be served with no disruption.

As per claim 4:  The method of claim 1, wherein the first target is a primary storage and the second target is a secondary storage, the method comprising recovering the primary storage from the second storage by: constructing synchronization metadata from a metadata stream on the second storage and from the delta marker; reading data from the second storage based on the synchronization metadata; and applying the read data to the primary storage.  
Natanzon discloses [169] a delta market stream contains the locations that may be different between the latest I/O data which arrived to the remote side and the latest I/O data which arrived at the local side.  In particular, the delta marking stream includes metadata of the differences between the source side and the target side.

As per claim 5:  The method of claim 3, further comprising receiving a new IO from the source and, while recovering the first target from the second target: applying the new IO normally when the new IO does not apply to areas associated with the synchronization metadata; applying the new IO normally when the new IO applies to an area of the primary storage that has already been synchronized; or
Natanzon discloses [141] the DPA begins applying TSP writes synchronously.  
applying the new IO when the new IO applies to an area of the primary that is subject to synchronization but has not been synchronized and deleting IOs from the synchronization metadata related to the area associated with the new IO.
Natanzon discloses [Fig. 27; 283] the snapshots and metadata can be tracked and deleted as needed.  Once the replica volumes are moved, the snapshots can be deleted.

As per claim 6:  The method of claim 1, wherein the first target is a secondary storage and the second target is the primary storage, the method further comprising recovering the secondary storage from the primary storage.  
Natanzon discloses [0089-0095] the DPA during a recovery mode, undoes the write transactions in a journal, so as to restore storage system to the state it was at, either at the source side or the target side.

As per claim 7:  The method of claim 6, further comprising: 
reading data from the primary storage based on the delta marker; 
storing new IOs from the source in a synchronization stream; 
applying the read data to the secondary storage; and 
applying the synchronization stream after the secondary storage is recovered from the primary storage.  
Natanzon discloses [Fig. 22; 265-267] reading data based on the delta marker stream and copying the data to the secondary storage.  The stream can be recovered from either the primary storage or the secondary storage based on a DPA failure.

As per claim 8:  The method of claim 1, further comprising generating a PiT image from the secondary storage.  
Natanzon discloses [259] data protection application rolls the remote volume to a point in time.  A virtual snapshot of the point in time image can be taken within the storage array.

As per claim 9:  The method of claim 1, further comprising failing over to a latest copy stored on the primary storage.
Natanzon discloses [148] performing a failover by bringing the data to the latest copy stored on the storage devices.

As per claim 10:  The method of claim 1, further comprising failing over to a near latest copy on the primary storage by writing data from the secondary storage to the primary storage by identifying locations on the primary storage to be overwritten and writing data from the secondary storage that corresponds to the locations and a selected point in time.
Natanzon discloses [148] performing a failover by switching the replication direction.  The data is copied from the target side to the source side to the latest copy.

As per claims 11-20:  Although claims 11-20 are directed towards a medium claim, they are rejected under the same rationale as the method claims 1-10 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 10019172 B2 – Mitkar discloses one or more data backup operations in which the primary data is copied to one or more secondary storage devices residing in a secondary storage subsystem to create one or more secondary copies having a different format than a native format of the primary data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114